IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1677
                             Filed October 10, 2018


JOHN PAUL GENT and BETH ANN GENT,
     Petitioners-Appellants,

vs.

THOMAS JOSEPH GENT and MARY ANN GENT,
     Respondents-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Keokuk County, Joel D. Yates,

Judge.



      Petitioners appeal from the district court judgment permanently enjoining

them from taking certain action with respect to farm property. REVERSED.




      Joshua P. Kraushaar of Elwood, Elwood & Buchanan, Williamsburg, for

appellants.

      John C. Wagner of John C. Wagner Law Offices, PC, Amana, for appellees.



      Considered by Potterfield, P.J., McDonald, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                          2


MCDONALD, Judge.

       This case arises out of an intra-family dispute concerning farmland. The

issue on appeal is the propriety of a permanent injunction regulating John and Beth

Gent’s use of leased family farmland. Our review is de novo. See Skow v. Goforth,

618 N.W.2d 275, 277 (Iowa 2000). Deference is given to the district court’s factual

findings, particularly relating to witness credibility. See Sear v. Clayton Cty. Zoning

Bd. of Adjustment, 590 N.W.2d 512, 515 (Iowa 1999).

       By way of background, John and Beth Gent filed a petition for declaratory

judgment against Thomas and Mary Gent, John’s brother and sister-in-law.1 John

sought a declaration that a twenty-year farm lease he entered into with his parents,

Dennis and Shirley Gent, was valid. The validity of the lease was put in question

after Thomas exercised an option to purchase the land and sent notice to John of

his intention to terminate the farm lease as successor to Dennis and Shirley.

Thomas filed counterclaims against John, contending John’s farm lease was

invalid and John was committing waste with respect to the farmland. On John’s

motion for summary judgment, the district court found the farm lease was valid and

enjoined Thomas from disturbing John’s quiet enjoyment and possession of the

leased property.

       Thomas’s counterclaim for waste later came on for trial. At trial, Thomas

testified John was committing waste in several respects.           He testified John

damaged the land by removing terracing.         He testified John had not cleared




1
 Although Beth and Mary are parties to the suit, they are nominal parties. The relevant
conduct involves only John and Thomas. This opinion will thus only refer to John and
Thomas throughout as shorthand for all of the named parties.
                                           3


downed trees. John had removed a building without permission. He testified John

made a threat to treat the land with a chemical that would prevent vegetation

growth for up to ten years. John denied most of Thomas’s claims. Those things

he did not deny—for example, removing terracing—were done at Dennis’s

direction for the purpose of improving the productivity of the land. After hearing

the evidence, the district court granted Thomas’s request for permanent injunctive

relief.    In its ruling, the district court made no findings and largely adopted

Thomas’s proposed order. John seeks relief from this order.

          As a general rule, permanent injunctive relief is an extraordinary remedy

and should be granted “with caution and only when clearly required.” Hockenberg

Equip. Co. v. Hockenberg’s Equip. & Supply Co. of Des Moines, Inc., 510 N.W.2d

153, 158 (Iowa 1993). The party seeking permanent injunctive relief must prove

“(1) an invasion or threatened invasion of a right, (2) substantial injury or damages

will result unless an injunction is granted, and (3) no adequate legal remedy is

available.” Skow, 618 N.W.2d at 278. “When considering the appropriateness of

an injunction ‘the court should carefully weigh the relative hardship which would

be suffered by the enjoined party upon awarding injunctive relief.’” Sear, 590

N.W.2d at 515 (quoting Matlock v. Weets, 531 N.W.2d 118, 122 (Iowa 1995)). As

the party seeking permanent injunctive relief, Thomas had the burden of proof.

See Meyers v. Caple, 258 N.W.2d 301, 305 (Iowa 1977).

          Thomas failed to prove he would suffer substantial injury or damages in the

absence of permanent injunctive relief.         “In order to demonstrate injury or

damages, [the party seeking relief] must be able to show that there is a real and

immediate threat the injury will either continue or be repeated unless the requested
                                           4

terms are included in the permanent injunction.” In re Langholz, 887 N.W.2d 770,

781 (Iowa 2016) (citation omitted).      Here, Thomas’s claims of waste are not

credible. John farms full time. He farms this land and other farmland. He is

experienced and has a history of good husbandry practices. His lease agreement

obligates him to rent the farmland until 2035. He had no and has no economic

incentive to destroy the very ground he farms. In contrast, Thomas does not farm.

He did not have personal knowledge of the present condition of the farm. He was

unaware his father approved much of what John had done to the farm. In short,

there is simply no credible evidence John committed waste, Thomas suffered

injury, or Thomas would suffer injury in the future.

       Thomas also failed to establish he lacks an adequate legal remedy to

redress his claimed injury. On the contrary, Thomas has multiple legal remedies

to redress any injury to the property. Thomas could seek monetary relief for any

violation of the lease agreement, which includes a good husbandry provision. In

addition, Iowa Code chapter 658 provides a cause of action for waste, including

the availability of treble damages resulting from such waste. See Iowa Code

§ 658.1A (2018). The availability of other relief makes permanent injunctive relief

inappropriate. See Lewis Invs., Inc. v. City of Iowa City, 703 N.W.2d 180, 185

(Iowa 2005); Sergeant Bluff-Luton Sch. Dist. v. City of Sioux City, 562 N.W.2d 154,

156 (Iowa 1997) (stating it is a “well-established rule that an action for an injunction

will not lie where the petitioner has an adequate remedy at law”).

       The district court erred in granting Thomas’s cross-petition for permanent

injunctive relief. Thomas failed to prove he would suffer a substantial injury in the
                                         5


absence of injunctive relief, and there are adequate remedies at law to redress any

past or future injury. We reverse the judgment of the district court.

       REVERSED.